                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/ GREENWOOD DIVISION

CALE MARCUS STRICKLAND                            §
         Plaintiff,                               §
                                                  §
vs.                                               §    CIVIL ACTION NO. 8:19-CV-00512-MGL
                                                  §
MEREDITH CORPORATION; and                         §
TOM HARTY,                                        §
         Defendants.                              §

               ORDER ADOPTING THE REPORT AND RECOMMENDATION
                  AND DISMISSING THIS ACTION WITH PREJUDICE

       This case was filed as a defamation action. Plaintiff is proceeding pro se. The matter is

before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting this action be dismissed with prejudice. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on March 5, 2019, ECF No. 7, but Plaintiff failed to

file any objections to the Report. “[I]n the absence of a timely filed objection, a district court need
not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court this action is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

       Signed this 1st day of April, 2019, in Columbia, South Carolina.



                                                          s/ Mary Geiger Lewis
                                                          MARY GEIGER LEWIS
                                                          UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
